                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7    DAVID DONALD CLINE,                                Case No. 5:19-cv-02175-BLF
                                   8                       Plaintiff,
                                                                                           ORDER AFTER CASE
                                   9               v.                                      MANAGEMENT CONFERENCE
                                                                                           STAYING CASE AND SETTING
                                  10    A. ROBERTS, et al.,                                FURTHER CASE MANAGEMENT
                                                                                           CONFERENCE
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13
                                             On December 10, 2019, the parties appeared before Judge Beth Labson Freeman for a Case
                                  14
                                       Management Conference. The Court ORDERS as follows:
                                  15
                                             (1)        Case STAYED from December 10, 2019 to January 10, 2020.
                                  16
                                             (2)        Further Case Management Conference set for January 30, 2020 at 11:00 AM.
                                  17
                                                        Case Management Statement due January 23, 2020.
                                  18
                                  19
                                             IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: December 11, 2019
                                  22
                                                                                       ______________________________________
                                  23                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
